DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       JONATHAN D. BORRERO,
                             Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                    Nos. 4D18-2118 and 4D18-2119

                             [April 22, 2020]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Andrew L. Siegel, Judge; L.T. Case Nos.
14-4703CF10A and 14-8338CF10A.

   Carey Haughwout, Public Defender, and Christine C. Geraghty,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Appellant challenges the revocation of his probation and sentence
imposed. He qualified as a violent felony offender of special concern
pursuant to section 948.06(8)(c), Florida Statutes (2017). After appellant
admitted the violations of probation of which he was charged, the court
proceeded with a sentencing hearing. The purpose of the hearing was to
determine whether appellant posed a danger to the community, which
would require the revocation of his probation. Despite the State’s request,
the court failed to make any findings of dangerousness, contrary to section
948.06(8)(e)1., Florida Statutes (2017). The State concedes, and we agree,
that this failure requires a reversal and remand for a new sentencing
hearing. Whittaker v. State, 223 So. 3d 270, 273-74 (Fla. 4th DCA 2017);
Barber v. State, 207 So. 3d 379, 384-85 (Fla. 5th DCA 2016).

   Because resentencing is a de novo proceeding, see State v. Collins, 985
So. 2d 985, 989 (Fla. 2008), we need not address the remaining issues
raised, including the denial of the motion for reduction and mitigation of
the sentence, and the motion to appoint conflict counsel, as appellant
made a claim of ineffective assistance of counsel. Appellant will be
appointed counsel for the sentencing, and counsel may raise any issues
that are legally permissible in resentencing, including issues of mitigation.

   For purposes of resentencing, we do address and reject appellant’s
contention that we should recede from Souza v. State, 229 So. 3d 387 (Fla.
4th DCA 2017), holding that a judicial finding of dangerousness for
purposes of section 948.06(8)(e) does not violate Apprendi v. New Jersey,
530 U.S. 466 (2000), and Alleyne v. United States, 570 U.S. 99 (2013). We
explained our reasoning in Hollingsworth v. State, No. 4D18-3705 (Fla. 4th
DCA April 1, 2020), which reasoning we adopt here.

   Reversed and remanded for further proceedings.

WARNER, GERBER and FORST, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2